Title: From Thomas Jefferson to Albert Gallatin, 3 November 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to 
                        mr Gallatin 
                     
                     Nov. 3. 05.
                  
                  I wish for an à peu prés of the number of seamen we call ours. I suppose the best way of estimating will be by our tonnage, including coasters, bay & river craft, & every thing employed on the tide waters. can you assist me with the materials for such an estimate? it is of some importance for my bill for a Naval militia, that, & the one for the land militia I will send you for consideration as soon as you can assist me as above.
               